Exhibit 10.3

 

SECOND AMENDMENT TO SUBORDINATION AND INTERCREDITOR AGREEMENT

  

THIS SECOND AMENDMENT TO SUBORDINATION AND INTERCREDITOR AGREEMENT, dated as of
September 19, 2017 (this “Amendment”), to the Subordination and Intercreditor
Agreement dated as of September 1, 2016 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”) is entered into by and among Longboard Capital Advisors LLC (the
“Subordinated Agent”), Ener-Core, Inc., a Delaware corporation (“Borrower”),
Ener-Core Power, Inc., a Delaware corporation (the “Guarantor”), Anthony Tang,
as a Senior Lender (as defined below) (the “Senior L/C Lender”), and Empery Tax
Efficient, LP in its capacity as collateral agent for the Senior Note Lenders
(as defined below) (together with its successors and assigns, the “Agent”).

 

WITNESSETH:

 

WHEREAS, the Borrower is entering into an additional securities purchase
agreement, dated as of the date hereof, pursuant to which it will issue and sell
additional convertible senior secured notes, and

 

WHEREAS, the parties desire to amend the Intercreditor Agreement to include the
additional securities purchase agreement and related notes as “Senior Note
Debt”.

 

NOW, THEREFORE, in consideration of the agreements herein contained, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

 

1.            Definitions. All capitalized terms not otherwise defined herein
and defined in the Intercreditor Agreement shall have the meanings ascribed to
such terms in the Intercreditor Agreement.

 

2.            Amendment to Definition of Senior Note Agreements. The first
sentence in Recital A to the Intercreditor Agreement is hereby amended and
restated in its entirety, to read as follows:

 

“Borrower, Agent and Senior Note Lenders have entered into (i) a Securities
Purchase Agreement dated as of April 22, 2015, (ii) a Securities Purchase
Agreement dated as of May 7, 2015, (iii) a Securities Purchase Agreement dated
as of November 23, 2016, (iv) those Amendment Agreements dated as of November
23, 2016 and (vi) a Securities Purchase Agreement dated as of September 19, 2017
(collectively, as each may be amended, restated, supplemented or otherwise
modified from time to time, the “Senior Note Agreements”) pursuant to which,
among other things, Senior Note Lenders have agreed, subject to the terms and
conditions set forth in the Senior Note Agreements, to purchase, or receive upon
the amendment and restatement of existing senior secured notes of the Borrower,
senior secured notes from Borrower.”

  

 

 

 

3.             Amendment to Legend. The legend in Section 2.9 of the
Intercreditor Agreement is hereby amended and restated in its entirety, to read
as follows:

   

“This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination and
Intercreditor Agreement, dated as of September 1, 2016 (as the same may be
amended or otherwise modified from time to time pursuant to the terms thereof,
the “Subordination Agreement”), by and among Longboard Capital Advisors LLC (the
“Subordinated Agent”), Ener-Core, Inc., a Delaware corporation (“Borrower”),
Ener-Core Power, Inc., a Delaware corporation (the “Guarantor”), Anthony Tang,
as a Senior Lender (as defined therein) (the “Senior L/C Lender”), and Empery
Tax Efficient, LP in its capacity as collateral agent for the Senior Note
Lenders (as defined therein) (together with its successors and assigns, the
“Agent”), to the indebtedness (including interest) owed by the Credit Parties
(as defined therein) pursuant to that certain (a)(i) Securities Purchase
Agreement dated as of April 22, 2015, (ii) Securities Purchase Agreement dated
as of May 7, 2015, (iii) Securities Purchase Agreement dated as of November 23,
2016, (iv) Amendment Agreements dated as of November 23, 2016 and (v) Securities
Purchase Agreement dated as of September 19, 2017, in each case of clauses (i),
(ii), (iii) and (v), by and among Borrower, Agent and the Senior Note Lenders
and, in the case of clause (iv), by and between the Borrower and the existing
holders of certain senior secured notes of the Borrower, and (b) Backstop
Security Support Agreement, dated as of November 2, 2015, by and between the
Borrower and Senior L/C Lender, in each case, as amended, restated,
supplemented, refinanced or otherwise modified from time to time; and each
holder of this instrument, by its acceptance hereof, irrevocably agrees to be
bound by the provisions of the Subordination Agreement.”

 

4.             Miscellaneous.

 

(a)       Amendments. No amendment, modification, termination, or waiver of any
provision of this Amendment will be effective without the written agreement of
the parties hereto.

 

(b)       Section Titles. Section and subsection titles in this Amendment are
included for convenience of reference only and shall have no substantive effect.

 

(c)       Applicable Law. This Amendment shall be construed in all respects in
accordance with and governed by the internal laws of the State of New York,
without giving effect to any conflicts of laws provisions.

 

(d)       Counterparts. This Amendment and any amendments, waivers, consents or
supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which, when so executed and
delivered, will be deemed an original and all of which shall together constitute
one and the same instrument.

 

(e)       Continued Effectiveness of the Intercreditor Agreement. Each party to
this Amendment hereby (a) acknowledges and consents to this Amendment, and
(b) confirms and agrees that the Intercreditor Agreement shall continue to be,
in full force and effect and is hereby ratified and confirmed in all respects,
except that on and after the date hereof, all references to the Intercreditor
Agreement shall mean the Intercreditor Agreement as amended by this Amendment.

  

[Remainder of this page intentionally left blank]

 

 2 

 

 

IN WITNESS WHEREOF, this Amendment is executed by each of the undersigned as of
the date first above written.

  

  SUBORDINATED AGENT:       Longboard Capital Advisors LLC       By     Name:  
Title:

   

 

 

 

Second Amendment To
Subordination and intercreditor agreement

 

 

 

 

IN WITNESS WHEREOF, this Amendment is executed by each of the undersigned as of
the date first above written.

   

  CREDIT PARTIES:       ENER-CORE, INC.       By     Name:   Title:      
ENER-CORE POWER, INC.       By     Name:   Title:

  

 

 

 

Second Amendment To
Subordination and intercreditor agreement

 

 

 

 

IN WITNESS WHEREOF, this Amendment is executed by each of the undersigned as of
the date first above written.

  

  SENIOR L/C LENDER:           Anthony Tang

  

 

 

 

Second Amendment To
Subordination and intercreditor agreement

 

 

 

 

IN WITNESS WHEREOF, this Amendment is executed by each of the undersigned as of
the date first above written.

   

  AGENT:       EMPERY TAX EFFICIENT, LP       By: Empery Asset Management, LP,
its authorized agent       By     Name: Brett Director   Title: General Counsel

 

 

 



Second Amendment To

Subordination and intercreditor agreement

 

 



 

